Motion by *689Barry R. Feerst for reinstatement to the bar as an attorney and counselor-at-law. Mr. Feerst was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 5, 1976, under the name Barry Roy Feerst. By decision and order on motion dated July 22, 2009, this Court suspended Mr. Feerst pursuant to Judiciary Law § 90 (4) (f) as a result of his conviction of a serious crime, authorized the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to institute and prosecute a disciplinary proceeding against him, and referred the issues to the Honorable James A. Gowan, as Special Referee to hear and report. By opinion and order of this Court dated September 28, 2010, Mr. Feerst was suspended from the practice of law for an additional period of one year beyond the time for which he had been under the interim suspension (see Matter of Feerst, 78 AD3d 51 [2010]). By decision and order on motion of this Court dated April 3, 2012, Mr. Feerst’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law. Upon the papers filed in support of the motion and the papers filed in relation thereto, and the report of the Committee on Character and Fitness and upon the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, Barry Roy Feerst is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Barry Roy Feerst to the roll of attorneys and counselors-at-law. Mastro, J.P., Rivera, Skelos, Dillon and Angiolillo, JJ., concur.